DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            CESAR BENITEZ,
                               Appellant,

                                     v.

  UNIVERSAL PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-3281

                            [October 12, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE19-000600.

   Ronald P. Weil of Weil Law Firm, P.A., Miami, for appellant.

  Paulo R. Lima and Elizabeth K. Russo of Russo Appellate Firm, P.A.,
Miami, and Steven Chackman and Rafael W. Torres of Bernstein,
Chackman, Liss, Hollywood, for appellee.

PER CURIAM.

  Cesar Benitez (“Insured”) appeals the trial court’s entry of final
summary judgment in favor of Universal Property and Casualty Insurance
Company (“Insurer”) in a first-party property insurance dispute over a
water damage claim. We affirm.

   In his application for a policy with Insurer, Insured reported no
previous losses on his property. However, after Insured filed a claim for
new damage, Insurer’s inspector found signs of pre-existing damage and
repairs. Insurer denied Insured’s claim but continued to collect premiums
from him for several years. Insured then sued for breach of contract, and
Insurer asserted an affirmative defense based on section 627.409, Florida
Statutes (2019). The statute provides:

      (1) Any statement or description made by or on behalf of an
      insured or annuitant in an application for an insurance policy
      or annuity contract, or in negotiations for a policy or contract,
      is a representation and not a warranty. Except as provided in
      subsection (3), a misrepresentation, omission, concealment of
      fact, or incorrect statement may prevent recovery under the
      contract or policy only if any of the following apply:

      (a) The misrepresentation, omission, concealment, or
      statement is fraudulent or is material to the acceptance of the
      risk or to the hazard assumed by the insurer.

§ 627.409(1)(a), Fla. Stat. (2019) (emphasis added). Additionally, Insurer’s
policy allowed denial of coverage if the Insured “[i]ntentionally concealed or
misrepresented any material fact or circumstance; (2) [e]ngaged in fraudulent
conduct; or (3) [m]ade material false statements; relating to this insurance.”

   Insurer later moved for dismissal based on fraud on the court or, in the
alternative, for summary judgment pursuant to section 627.409 based on
material misrepresentations. At a hearing on that motion, Insured did not
dispute his failure to disclose the prior claim in both his policy application
and discovery responses to interrogatories and sworn statements in his
deposition. Insured instead argued Insurer could not claim rescission as
an affirmative defense because Insurer had continued to collect premiums
from him for approximately two years after learning of the prior
undisclosed claim. Insurer contended it sought only to deny coverage
under section 627.409 and not to rescind the policy.

   The trial court held that no genuine issue of material fact existed as to
whether Insured’s failure to disclose the prior claim on his policy
application or in discovery amounted to material misrepresentations such
that the claim could be denied under the policy provisions and section
627.409. While section 627.409 provides that an insurer may seek
rescission of a policy, the plain language of the statute alternatively allows
for an insurance provider to deny coverage of an individual claim. See
Daniels v. Fla. Dep’t of Health, 898 So. 2d 61, 64 (Fla. 2005) (“When the
statute is clear and unambiguous, courts will not look behind the statute’s
plain language for legislative intent or resort to rules of statutory
construction to ascertain intent.”). Insurer’s affirmative defense was based
on the statute, and Insurer made clear at the summary judgment hearing
that it was not seeking rescission of the policy pursuant to the statute but
was instead seeking the alternative remedy of denial of the claim.

    The trial court properly granted summary judgment on Insurer’s denial
of coverage of Insured’s claim based on material misrepresentations. See
Garcon v. W. Palm Beach Police Dep’t, 112 So. 3d 768, 770 n.2 (Fla. 4th
DCA 2013) (noting an appellate court may affirm a trial court’s decision
“so long as ‘there is any basis which would support the judgment in the
record’”) (quoting Robertson v. State, 829 So. 2d 901, 906 (Fla. 2002)). As

                                      2
a result, we need not determine whether a basis existed for denying the
claim founded upon fraud on the court.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  3